Citation Nr: 1201177	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  08-08 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a headache disorder, to include migraine headaches.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Pflugner



INTRODUCTION

The Veteran served on active duty from October 2001 to March 2002 and from October 2003 to May 2005.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee, on behalf of the Regional Office located in Little North Arkansas (RO).  

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

In June 2006, the Veteran submitted a claim of entitlement to service connection for "migraines."  Therein, the Veteran indicated that his "migraines" began sometime in 2004.  The Veteran also indicated that he was treated for "migraines" during his active duty service in Iraq.  

In a July 2006 statement in support of his claim, the Veteran asserted that he experienced incapacitating headaches approximately once per month.

Pursuant to his service connection claim, the Veteran was afforded a VA examination in August 2006.  During the examination, the Veteran denied experiencing an inservice head injury.  The VA examiner recorded that the onset of the Veteran's "headaches" was sometime in 2004 during "post redeployment."  The Veteran denied current treatment, and endorsed an intermittent course, with periods of remission.  In conflict with the previous finding, the examiner then indicated that the Veteran first experienced "headaches" in January 2005, and that he had experienced three such headaches since then.  The Veteran denied that his headaches were related to the time of day or season, and denied a family history of migraine headaches.  After reviewing the Veteran's treatment records, the diagnosis 

was "headaches."  The examiner did not render an etiological opinion because an opinion was not requested.

A December 2007 VA treatment report demonstrated that the Veteran complained of sinus congestion, with drainage, and a "frontal headache."  The diagnosis was sinusitis; no diagnosis of a headache disorder or migraine headache was rendered.

In his November 2008 notice of disagreement, the Veteran asserted that his "migraines" were causing sleep difficulties, and that there were no "warning signs" as to the start of a "migraine."  Further, in his March 2008 substantive appeal, the Veteran claimed that he received post-service treatment from a VA facility for migraine headaches.  He then stated that his migraine headaches were manifested by "spurts of massive pain" in the area of his temple and the back of his head.  He claimed that these episodes lasted from "a couple of seconds to a few minutes," which interfered with his vision and his ability to work.

According to an August 2008 VA neurology consultation report, the Veteran claimed that he experienced trauma to the back of his head during his active duty service.  He did not provide further details as to the nature and extent of the alleged inservice trauma.  The Veteran further claimed that he experienced headaches for a few days after the inservice trauma, but that the symptoms abated.  Five months after the inservice head trauma, the Veteran claimed that he experienced headaches once or twice per month.  The medical professional conducting the neurology consultation noted that the Veteran underwent a then recent computed tomography scan of his head, the exact date or location of which was not provided.  This scan demonstrated no acute intracranial process, and a small cystic focus in the posterior fossa, which was consistent with an arachnoid cyst or mega cistern magna.

A June 2009 VA discharge summary included an Axis III diagnosis of headaches, but no etiological opinion was rendered.

The August 2006 VA examiner was not asked, and did not provide, an etiological opinion as to the possible relationship between the Veteran's headaches and his 

active duty service.  Further, the examiner did not render an opinion as to whether the Veteran's headaches were aggravated beyond their natural course by a service-connected disability.  As such, and because the evidence of record was otherwise silent as to an etiological and aggravation opinion, the Board finds that the August 2006 VA examination is inadequate for purposes of determining service connection.  "Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, in order to satisfy VA's duty to assist, the Board finds that a remand is required in order to afford the Veteran an additional VA examination.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2011).

Additionally, an August 2008 VA neurology consultation report demonstrated that the Veteran underwent a computed tomography scan of his head.  This evidence has not been associated with the Veteran's claims file.  Further, it was reported by the VA examiner that the computed tomography scan revealed a small cystic focus in the posterior fossa.  An opinion was not rendered as to whether an arachnoid cyst or mega cistern magna was the cause of the Veteran's headaches and, if so, whether either or both were incurred in or due to his active duty service, or were aggravated beyond their natural course by a service-connected disability.  See Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009) (finding that a claimant's identification of the benefit sought does not require any technical precision but may satisfy this requirement by referring to a body part or system, i.e., cardiovascular, that is disabled or by describing symptoms of the disability).  As such, the Board finds that a remand is required in order to afford the Veteran a VA examination.  See Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information for evaluation purposes).

Accordingly, the case is remanded for the following actions:

1.  The RO must request that the Veteran identify all VA and non-VA medical providers who have treated him for a 

headache disorder and/or migraine headaches during the pendency of this appeal.  Thereafter, the RO must attempt to procure copies of all records that have not previously been obtained from identified treatment sources, to specifically include the computerized tomography scan referenced by the 2008 VA examiner.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  The Veteran must be afforded the appropriate VA examination to determine the etiology of any headache disorder/migraine headaches, to include consideration of the 2008 VA examiner's reference to the computerized tomography scan demonstrating the presence of a small cystic focus in the posterior fossa.  The examiner must specifically opine as to whether any current headache disorder/migraine headaches were incurred in or due to the Veteran's active duty service.  The examiner must also opine as to whether any present headache disorder/migraine headaches were aggravated beyond their natural course by a service-connected disability.  The Veteran's claims file must be made available to and contemporaneously reviewed by the examiner.  All indicated tests and studies must be accomplished.  A 

complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for an examination, documentation must be obtained that shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Once the above actions have been completed, the RO must re-adjudicate the Veteran's claim on appeal, to include consideration of all relevant evidence submitted since the September 2009 supplemental statement of the case.  If the benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to 

respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

